OPINION OF THE COURT BY
JUSTICE NOBLE
The Appellee, Bullitt Host, LLC, d/b/a Holiday Inn Express, operates a hotel. The Appellant, James Carter, sued Bullitt Host for injuries he suffered in a fall on ice on the hotel property. He alleged negligence in Bullitt Host’s maintenance of the entryway of the hotel during or soon after a severe snow storm. The hotel obtained summary judgment on the grounds1 that the icy patch on which Carter fell was a naturally occurring open-and-obvious hazard for which there' can be no liability under Standard Oil Co. v. Manis, 433 S.W.2d 856 (Ky. 1968). The Court of Appeals áffírmed. The parties have raised, among other things, broád questions of the continued viability of Manis and how naturally occurring hazards, such as ice and snow, should be treated after this Court’s recent open-and-obvious cases. Because the Manis rule was established under contributory negligence principles, and the law of the Commonwealth has been since 1984 by case law, Hilen v. Hays, 673 S.W.2d 713 (Ky. 1984), and since 1988 by statute, KRS 411.182, that all tort actions must provide for the apportionment of fault among all parties to an action, the Manis rule is no longer viable, and we hold ’ that all ■ open and obvious hazard *290cases, including obvious natural outdoor hazard cases, are subject to the comparative fault doctrine.
I. Background
James Carter and his family were trav-elling from Texas through Kentucky on February 11, 2008. That afternoon, as they travelled through Bullitt County, Kentucky, they encountered a severe winter storm. They stopped in Hillview, Kentucky, which is in Bullitt County very near the Jefferson County line, and spent the night at a Holiday Inn Express operated by Bullitt Host, LLC (“the hotel”).
The next morning, around 6:50 a.m., Carter exited the front of the hotel, walking from the lobby through a pair of doors, and proceeded under what is described alternately in the briefs as a covered walkway or a canopy, and in various parts of the record as an atrium, awning, carport or porte-cochere.1 .Based on descriptions and photographs of the area in the record, the latter two terms best articulate it. Regardless of how it is characterized, however, the area was typical of the front entrances of many hotels and provided a covered area into which a car could be driven and left temporarily while the guest dealt with the registration desk and handled luggage. The area had a high ceiling and roof held up by four pillars extending from above the front entrance of the hotel over the sidewalk and farther out over part of the parking lot. Though the area was covered, three of its sides were open to the elements.
In a discovery deposition, Carter stated that the lights of the covered area were not on. He also stated that he did not see any snow or ice under the cover, though he acknowledged knowing there was snow out in the parking lot. He also admitted that before he left the building, he saw that the area under the cover was wet. Because of the wetness, he walked “extremely slowly,” admitting that he knew he “need[ed] to be safe” when walking to his car. He claimed, however, that he did not expect ice under the carport, because he believed the temperature outside to be around 40 degrees Fahrenheit and well above freezing, though he also said at one point that his main concern when walking to his car was that he “was cold.” But he reiterated that he did not expect ice on the ground. When asked how there could have been ice on the ground if the temperature was 40 degrees, he claimed that he did not know, though he knew it had snowed the day before. He was then asked, “So you knew there was a possibility of there being ice because it snowed the day before?” He replied, “Well, not from where I’m from[,] it doesn’t do that.” He then stated bluntly: “So no. I was not aware of it [ice] to be there.”
As it .turned out, there was ice under the carport. And as Carter approached the edge of the covered area, he slipped and fell. He stated in his deposition that the fall occurred eight to ten feet inside the edge of the covered area (and seven to ten feet from the closest outer pillar). He also drew figures on photographs and a diagram to show his position with respect to the edge of the cover and. his orientation to the hotel entrance.
Carter broke his ankle in the fall. He lay on the ground for several minutes and, according to his deposition, he noticed only then that there was transparent ice on the ground. He stated that several minutes after the fall, two hotel employees helped him back into the lobby. He claimed that at that point, one of them, when asked by the other what happened, said, “He fell out *291there. Maintenance hasn’t been out here yet to clean up or salt or do anything.”
Carter was taken by ambulance to a local hospital and treated. After making his way home to Texas, he received additional treatment, including surgery to repair his injured ankle.
Eventually, Carter filed suit against the hotel, alleging negligence, in Jefferson Circuit Court. The hotel moved for summary judgment, arguing that a landowner .cannot be liable for injuries to an invitee caused by an open-and-obvious, naturally occurring hazard under Standard Oil Co. v. Manis, 433 S.W.2d 856 (Ky. 1968). Carter argued that Manis was no longer the law after Kentucky River Medical Center v. McIntosh, 319 S.W.3d 385 (Ky. 2010), which changed how the open-and-obvious doctrine worked in Kentucky and which had been rendered the previous summer. The trial court denied this motion, concluding that there were material questions of fact about breach and causation, and questioning whether the hazard had been open and obvious, despite Carter’s safe navigation of the parking lot the evening before, at least in part because overnight precipitation might have changed the conditions.
Some months later, the hotel again moved for summary judgment, again alleging that the danger had been open and obvious and that no liability could exist under Manis. This time, the trial court granted the motion, finding that the ice was open and obvious, that the carport was not enclosed (and thus was not an indoor location), and that the injury was not forer seeable because Carter had safely walked through the parking-lot the evening before his fall.
Carter appealed this decision. The Court of Appeals affirmed, concluding that Carter was aware of the snow and ice outside and that there could be ice in his path, thus making the unseen ice he slipped on open and obvious. The Court read McIntosh narrowly to mean that the open-and-obvious doctrine still barred liability and that there was an exception only if the injured party had been distracted. Applying the open-and-obvious doctrine, the court held that the hotel had not breached a duty to Carter.
This Court granted discretionary review, in part to address the applicability of McIntosh to these facts, but-also the applicability of another recent case addressing the open-and-obvious doctrine,. Shelton v. Kentucky Easter Seals Society, Inc., 413 S.W.3d 901 (Ky. 2013).
II. Analysis
The hotel argues that this case is and should be controlled by Standard Oil v. Manis, 433 S.W.2d 856 (Ky. 1968), which established the general rule “that natural outdoor hazards which are as obvious to an invitee as to an owner of the premises do not constitute unreasonable risks to [the invitee] which the landowner has a duty to remove or warn against.” Id. at 858. This 47-year-old doctrine arose when Kentucky was still a contributory negligence state, though the case purports to 'rule based on a foreseeability analysis to arrive at the nonexistence of a duty rather than contributory negligence of the plaintiff.
The Manis Court highlighted that there is a “somewhat different problem” with events that occur outdoors as a result of “exposed” natural conditions than there is with events that occur indoors and from artificial conditions. The Court accepted as fact that “dangers that are created by the elements, such as forming of ice and the falling of snow, are universally known,” id. (quoting Ferguson v. J. Bacon & Sons, 406 S.W.2d 851, 852 (Ky. 1966)), and because the fall occurred outside, due to a *292natural hazard “exposed in broad daylight,” id. at 859, Manis faced an obvious natural hazard through which he proceeded, and he caused his injuries when he failed to see the ice and fell.
A close reading O’f Manis, however, reveals that contributory negligence was necessarily a large part of the Court’s reasoning. In concluding that the oil company could not have, reasonably foreseen that Manis would proceed in the face of an obvious hazard, the Court focused on Man-is’s conduct to determine that the oil company was not negligent: ,
Appellee was thoroughly familiar with the structure. He was fully aware of the accumulation of ice and snow in the area. He saw that the level part of the walkway was wet, indicating that .melting ice had been there. That there might be on the platform unmelted ice, or refreezing water, was a distinct possibility. Under these circumstances we are of the opinion defendant could not have reasonably foreseen that appellee would proceed without exercising commensurate caution.

Id.

In other words, the Court held that , the oil company could not have reasonably foreseen the negligence of the plaintiff. As such, it was entitled to believe that the plaintiff would look after his own safety. But an unstated corollary to this is that if the plaintiff was negligent to any degree, under a contributory-negligence standard, then the defendant could not be found liable. The obviousness of the hazardous condition put the plaintiff on as much notice of the hazard as the landowner had, meaning the plaintiff was necessarily at fault, to some degree, ⅛ proceeding in the face of the hazard. 'Cf. Kentucky River Medical Center v. McIntosh, 319 S.W.3d 385, 389 (Ky. 2010) (discussing the open- and-obvious doctrine as an application of contributory negligence). Because the law of contributory negligence placed the entire burden for his safety on the plaintiff himself, all the fault was assigned to the plaintiff. Thus, under contributory-negligence law, it made sense to say that the defendant had no duty to prevent the negligence of the plaintiff. It certainly had no actionable duty because it could not be held liable even if negligent.
But even then, the rule stated in Manis was not without exceptions, as was noted when the Manis Court distinguished the case of City of Madisonville v. Poole, 249 S.W.2d 133 (Ky. 1952). Manis had relied on Poole because it also involved a slip and fall on ice. Mrs. Poole had gone at night to the front door of a clubhouse owned by the city to attend an event being held there. The door area was covered by a porch and was unlit, and Mrs. Poole did not see a patch of ice on which she slipped and fell, and was injured. The case went to a jury, which returned a verdict in Mrs. Poole’s favor.
The Poole Court held that, under those conditions, it was appropriate to allow the question of the city’s negligence to proceed to the jury, rather than its being resolved with a peremptory instruction, because there was a factual question whether the city should have known of the unsafe condition and remedied it.
The Manis Court noted that those facts were different than those before it, since it was night, the porch was not lighted and the city “could perhaps foresee that the plaintiff would assume the doorway was free of ice,” Manis, 433 S.W.2d at 858, and thus the hazard was not obvious. If the hazard was not obvious, then Mrs.. Poole was not at fault. .■
Importantly, however, in the absence of her own negligence, the city did owe a duty of ordinary care toward Mrs. Poole, *293and could be found liable if it were negligent. See Poole, 249 S.W.2d at 135 (“The owner or possessor of the property owes him the active, positive duty of keeping those parts of the premises to which he is invited, or may reasonably be expected to use, in a condition reasonably safe for his use in a manner consistent with the purpose of the invitation. If the possessor knows, or by the exercise of ordinary care or reasonable diligence could discover a, natural or artificial condition which, if known, he should realise involves an unreasonable risk to the invitee and does not remedy the condition or serve fair warning of peril, he is negligent.”). Thus the mere fact that the accident involved outdoor ice did not bar liability for the city. And that is precisely what the Court found when it affirmed the judgment for Mrs. Poole, and noted that the jury had been instructed appropriately on contributory negligence, and it obviously had not found any on the part of Mrs. Poole.
So the Manis Court not only set a rule about obvious outdoor hazards, it also acknowledged that situations could exist where a hazard was not obvious that would require a different analysis, such as in Poole. Under contributory-negligence law, even though courts spoke of whether or. not a duty existed, they were not simply making an arbitrary declaration about duty. Saying that something was obvious was simply another way of saying that if a plaintiff was injured by proceeding in the face of an obvious danger, then the plaintiffs own" negligence negated any duty otherwise owed by the defendant.
The Manis Court found that the facts in Manis supported its conclusion that the outdoor hazard was obvious. But it reached that conclusion by estáblishing how it had to have been obvious to Manis, even though he claimed that he did not see the ice until after‘he had fallen on it. "In short, the net result of the Court’s analysis was that the fall was Manis’s fault because he missed all the signs that he should have seen and thus avoided the hazard. He was negligent. And, as- the Court noted, it would not hold the oil company responsible for Manis’s failure to exercise “commensurate caution.” Manis, 433 S.W.2d at 859. Although the Court wrote about foreseeability and the landowner’s duty, the analysis is also couched in terms of the plaintiffs negligence. Thus, the case must be examined through the lens of contributory negligence.
And a subsequent case, Schreiner v. Humana, Inc., 625 S.W.2d 580 (Ky. 1981), focused on the part of Manis that acknowledged that the outdoor natural hazard had to be" obvious to the plaintiff in order to find her at fault and thus negate a defendant’s duty. Mrs. Schreiner was dropped off in front of her doctor’s office on her way to an appointment. There was considerable snow on the ground, but she first approached the building through a clear track that had been melted by traffic. When she got to the sidewalk leading into the building, it had been cleared of snow. She described the sidewalk" as looking “perfectly clear.” Id. at 580. But, just as she stepped onto the sidewalk, she slid on a transparent layer of ice, fell, and fractured her hip. She sued the building owner, Humana, for- -.negligently failing to maintain the premises. properly and to warn of the ice hazard.
The Schreiner Court found that there was an issue of obviousness that created questions of fact. The Court found that it could not say, as a matter of law, that the-outdoor natural hazard was obvious as the Manis Court had don'e and stated, “We must disagree, however, with respondent’s assertion that Mrs. Schreiner’s knowledge of the icy conditions was in parity [with Humana’s].” Id. at 581. The Court found *294that on a summary judgment motion, Mrs. Schreiner’s statement that she could not see a hazard in the walkway, and the evidence that Humana had been notified of the danger before her fall and had done nothing, created questions of fact as to whether Humana knew of the condition.
And the Court specifically addressed the possibility of Mrs. Schreiner’s contributory negligence, finding that summary judgment could not issue as a matter of law because on that question “[tjhis conclusion incorrectly assumes that one who falls on ice is not exercising due care in all cases,” id. and “[mjore importantly, it ignores Mrs. Schreiner’s testimony that the ice was not visible and the walkway appeared clear,” id. The Court also pointed out that the ultimate question of liability was not before it; rather, the only question presented was whether summary judgment was proper, and the Court concluded that it was not under the facts of the case. Presumably, if the case went to trial on remand, the jury would have been given a contributory negligence instruction against Mrs. Schreiner, because that remained the law at that time.
We have hesitated at times to say that the open-and-obvious doctrine is completely “a vestige of contributory negligence,” Shelton, 413 S.W.3d at 910, though we1 have stated that such a claim is “compelling,” id. But our close review of the cases above establishes that the rule previously applied in the snow-and-ice open- and-obvious cases is readily explained by reliance on the doctrine of contributory negligence, rather than other concerns. Cf. McIntosh, 319 S.W.3d at 389 (discussing the open-and-obvious doctrine as an application of contributory negligence). Though the cases are often doctrinally imprecise, see id. (noting that “the precise doctrinal rationale was not .carefully considered” in older cases), they are unquestionably “rooted in the bygone era of contributory negligence;” Shelton, 413 S.W.3d at 904.
But contributory negligence is no longer the law.
' Indeed, before Manis came to the forefront again after Schreiner, this Court decided Hilen v. Hays, 673 S.W.2d 713 (Ky. 1984). In that case, this Court adopted the rule of pure comparative fault, displacing the old rule of contributory negligence. Under contributory negligence, any negligence on the part of a plaintiff was a complete bar to the liability of a defendant. Comparative fault offered a means of avoiding the sometimes draconian effects of contributory negligence, and placed fault on any party -that had a negligent part in causing the plaintiffs injury, not excluding the plaintiff himself. The Hilen Court found that fundamental fairness required the change to ‘ comparative fault because contributory negligence “fails to distribute responsibility, in proportion to fault,” id. at 718 (quoting Li v. Yellow Cab Co., 13 Cal.3d 804, 119 Cal.Rptr. 858, 532 P.2d 1226, 1230-31 (1975)), and because comparative fault was “irresistable to reason and all intelligent notions of fairness,” id. (quoting Li 119 Cal.Rptr. 858, 532 P.2d at 1231).
This sea change in Kentucky tort law was not a spur-of-the-moment decision. As Justice Leibson noted in Hilen, the contributory-negligence doctrine was court made,' not statutory, and did not exist in the common law of England in 1792, which our constitution incorporated. Id. at 715. Contributory negligence thus bore “the imprimatur of neither the Kentucky constitution nor. the General Assembly.” Id. at 716. Beginning in 1910, other states began adopting comparative fault instead of contributory negligence, either by statute or court rule, such that at the time of the Hilen decision, 41 of 50 states followed. *295comparative fault rather than contributory negligence. Id. at 716-17.
After Hilen, the rule in Kentucky is clear: “[Wjhere contributory negligence has previously been a complete defense, it is supplanted by the doctrine of comparative negligence. In such cases contributory negligence will not bar recovery but shall reduce the total amount of the award in the proportion that the claimant’s contributory negligence bears to the total negligence that caused the damages.” Id. at 720. Any defense based on contributory negligence must also be supplanted' by comparative fault. Cf, id. at 716 n. 2 (noting that “the form of contributory negligence involved in this case is the old common law doctrine of assumption of the risk”).
But a mere three years after Hilen, the applicability of Manis was again front and center in Corbin Motor Lodge v. Combs, 740 S.W.2d 944 (Ky. 1987). The plaintiff in Corbin Motor Lodge raised Hilen to argue that the rule in Manis no longer applied ■ when his case was tried. • The Court responded that if Manis was still the law, it barred liability against the lodge. Instead of analyzing whether Hi-len had supplanted Manis, however, the Court examined how the Manis rule arose, and peremptorily announced that Manis had not been premised on the contributory negligence of the plaintiff in that case, but on the fact that the defendant owed no duty to the plaintiff. Simply saying Manis put outdoor natural hazards in a special category, the Court failed to examine why the defendant had no duty.
But a simple look back to Manis would have made it obvious that the oil company had no duty because Manis himself was, or should have been, just as aware of the outdoor natural hazard as the oil company. That fact made him contributorily negligent, which negated any duty of the defendant under the law at the time. So it was not incorrect to say, when Manis was written, that the oil company had no duty to Manis as a matter of then-applicable law.
It was therefore unquestionably error for the Corbin Motor Lodge Court to make that same ruling and continue to apply Manis as a full bar to a defendant’s liablity. As a matter of its own law, as written in Hilen with only one change in membership on the Court (Justice Lambert who wrote the dissent, which was joined by Justice Leibsoh), the Court was obligated to at least attempt to apply Hilen,2 Because it did not, we have had another 28 years of the Manis rule creating a legal anomaly excepting obvious outdoor natural hazards from the comparative-fault doctrine, even though that doctrine governs every other. area of tort law. Only- in “open and obvious” cases have we made an exception to the comparative-fault analysis in tort cases absent a specific statutory direction otherwise.
One need only look at how the rule of Hilen and. application of KRS 411.182, the comparative fault statute enacted in 1988, would affect Manis and Corbin Motor Lodge, if applied, to see that we have been, indeed, perpetuating the “sanctification of ancient fallacy.” Hilen, 673 S.W.2d, at,717.
Under comparative fault, the oil company’s duty of ordinary' care would not be *296negated just because Manis should have seen the ice. Indeed, as we have recently held, that openness or' obviousness of a hazard by itself cannot obviate-a landowner’s duty of reasonable care or 'any liability resulting from a breach of that duty. See Shelton, 418 S.W.Bd at 907 (“Certainly, at the very least, a land possessor’s general duty of care is not eliminated because of the obviousness of the danger.”). Instead, under comparative fault, the trier of fact would determine the percentage of fault “allocated to each claimaint, defendant,” KRS 411.182(l)(b), if the oil company was as aware of the ice as Manis was held to be, and if its failure to remedy the problem helped cause harm to Manis. Manis’s lawsuit over his fall on the ice was certainly a tort action, and “all-tort actions” are. covered by -the comparative-fault statute unless another statute says otherwise.
Similarly, if comparative fault were applied to the plaintiff in Corbin Motor Lodge, he likely would not get a favorable apportionment given his admission about his knowledge of the ice and decision to proceed anyway. But he would be entitled to' have the matter of coiiiparative fault considered by a trier of fact and an apportionment made.
Supporters of continued applicábility of the Manis rule might argue that the comparative-fault statute only requires allocation of fault among the parties if a party is actually at fault, and that the oil company in Manis and the lodge in Corbin Motor Lodge could not be at fault "because they had no duty to the plaintiffs. But the legal reason for a no-duty finding — plaintiffs were aware of the "danger and thus caused their own injuries by proceeding — is nothing more than applying a contributory-negligence standard, which is no longer the law of this state.
Or a supporter of the Manis rule might argue that stare decisis demands continued application of the rule, noting as Corbin Motor Lodge did that a special rule applies to outdoor snow and ice. Corbin Motor Lodge, 740 S.W.2d at 946. But stare decisis does not, and indeed cannot, require application of a court-made rule in the face of a statute to the. contrary; or, for that matter, a later-in-time court ruling to the contrary. It almost goes without saying that absent a constitutional bar or command to the contrary, the General Assembly’s pronouncements of public policy are controlling on the courts, as this Court has ruled countless times.3 If Manis is contradicted by KRS 411.182, which it surely is, then the rule it supposedly embodies cannot have the force of law any longer.
And our Court has already, very recently, addressed whether the openness and *297obviousness of a danger can be a complete defense in the face of modern tort law in Shelton v. Kentucky Easter Seals Society, Inc., 413 S.W.3d 901 (Ky. 2018). Shelton specifically answered questions about duty and breach, and held that while considerations of the obviousness of a hazard often were traditionally .deemed to go to the existence, of a duty, such considerations were better addressed in deciding whether the defendant breached the almost universally accepted general duty of ordinary care owed by every person' to all other persons. Instead of killing a case prematurely because of the obvious nature of a hazard, most non-frivolous cases will now be allowed to mature fully and go before a jury to determine whether there' has been tortious conduct at all and, if so, to apportion fault among the parties.
Although Shelton involved an indoor, man-made hazard, its rule is generally applicable to ’ all negligence eases. That some cases, such as this one, might involve naturally occurring outdoor hazards is a distinction without a difference. The hazardous condition in Shelton was as obvious to Mrs. Shelton as it was to the hospital. Mrs. Shelton’s daughter had complained to the hospital about various wires, cables or cords used for the medical equipment around, or that was part of, her father’s bed. Obviously; the hospital already knew about its own equipment as well. Mrs. Shelton assisted daily in her husband’s care, and had to cross the wires to' get to his-side.1 She had “tried to avoid” and “be careful” around the cords. Her ankle became entangled in the cords as she was turning to leave after rubbing cream on her husband’s back and kissing him goodnight. She fell forward, and fractured the patella on her left knee.
In reversing the Court of Appeals, which had affirmed the lower court’s grant of summary judgment under'the open-and-obvious rule, this Court held that a land possessor’s general duty of ordinary care is not eliminated simply because a hazard is obvious. The question is rather whether the landowner could reasonably foresee a land entrant proceeding in the face of the danger, which goes to the question whether the univérsal duty of reasonable care was breached. ■ In Mrs. Shelton’s- case, it was obvious that she was going to continue to care for her very sick husband, wires or no wires. After Shelton, if such events are foreseeable and -the landowner has not made reasonable efforts to correct the problem which causes harm, to a plaintiff, then the landowner has breached his general duty of reasonable care. Additionally, the Court gave guidance about going forward with an “open and obvious”, tort claim in the same manner that any tort claim would be tried. Id. at 917-18.
The open-and-obvious nature of a hazard is, under comparative fault, no more than a circumstance that the trier of fact can consider in assessing the fault of any party, plaintiff or defendant. Id. at 911-12. Under the right circumstances, the plaintiffs' conduct in- the face of an open-and-obvious hazard may be so clearly the only fault of his injury that summary judgment could be warranted against him, for example when a. situation .cannot be corrected by any .means or when it is beyond dispute that the landowner had done all that was reasonable. Id. at -918. Applying comparative fault to open-and-obvious cases does not restrict the ability of the court to exercise sound judgment in these cases any more than in any other kind of tort case.
We did not get to this point in stating the law without considerable confusion since Corbin Motor Lodge about how to reconcile duty pronouncements made under contributory-negligence law and common-sense recognition that just because a *298plaintiff may have been negligent to some degree, that need not be the whole cause of her resulting injury. And we have struggled for years with articulating the legal reasoning to support completely excusing a landowner in open-and-obvious premises-liability cases. On their face, these cases create situations that fly in the face of fundamental fairness, which is the basis of comparative fault. And, simply declaring that there is, or is not a duty without analyzing the effect of comparative fault, which is our current law, does nothing to alleviate confusion over the policy and doctrinal anomaly created by the open-and-obvious hazard rule.
This confusion is reflected in this Court’s evolution in its opinions from Kentucky River Medical Center v. McIntosh, 319 S.W.3d 385 (Ky. 2010), where we blurred the line about foreseeability between duty and breach, to Shelton, where we established that foreseeability applies to breach of the general duty of ordinary care applicable to both plaintiffs and defendants, and Anally to this case, where we establish that liability — responsibility—under Kentucky law must be determined based on the principles of comparative fault.
In light of all other tort law, this is not a radical departure. When compared to the benefits defendants have been receiving from having them duty defined by a remnant of contributory negligence, this is admittedly unwelcome. But despite the language in Manis, what its holding really meant was that when courts say the defendant owed no duty, they usually mean only that the defendant owed no duty that was breached or that he owed no duty that was relevant on the facts. “And without breach, there can be no negligence as a matter of law.” Shelton, 413 S.W.3d at 912. Because a plaintiffs negligence prevented any liability against a defendant under contributory negligence, the defendant had no duty that was relevant under that doctrine, and the question of breach was never reached.
But under comparative fault, every person has a duty of ordinary care in light of the situation, and that duty applies equally to plaintiffs and defendants. For fault to be placed on either party, a party must have breached his duty; and if there is a breach, fault must be apportioned based on the extent a party’s breach caused or helped cause harm to the plaintiff.
But it is just as true under comparative fault as it has always been that if a landowner has done everything that is reasonable under the circumstances, he has committed no breach, and cannot be held liable to the plaintiff. The difference under comparative fault is that a landowner is not excused from his own reasonable obligations just because a plaintiff has failed to a degree, however slight, in looking out for his own safety. The Manis rule, at least as articulated in later cases like Corbin Motor Lodge, is the antithesis of this.
The basic negligence tort paradigm has never changed: duty, breach, causation, damages. But under contributory negligence principles, tort analysis never got to the breach question if it was determined that the plaintiff had any fault. While it is just that a plaintiff be responsible for harm that he causes himself, it is not just for him to bear all the liability if another negligently contributed to his injury. (Obviously, “contributed” is used here in its ordinary meaning, not as a legal doctrine.)
Manis was technically correct when it was written, because its holding was the inevitable result under contributory-negligence principles. But it is not correct under the law of comparative fault. Man-*299is is out of step with our comparative fault law, and thus it cannot apply under the law and facts of this case.
Applying this understanding to the facts of the present case, there are questions of fact about whether, and to what degree, the hotel acted reasonably with respect to the icy hazard under its carport. If the hotel knew or should have known of the hazard and failed to take reasonable steps with respect to it, then the hotel may be found liable to the extent that fault is apportioned to it. At the same time, there are questions about whether Carter acted with ordinary care for his own safety. What constitutes reasonable conduct will always be dictated by the circumstances a person encounters.
Here, to recap Carter’s claim, the exit of the hotel opened onto a paved area which was covered by a roof. He was leaving the hotel to resume his trip. It was early morning, and he claims that it was dark but the area was not lighted. He testified that there was no visible snow and ice where he proceeded to walk. It is disputed whether the storm was ongoing, and while further proof may lead the trial court to consider whether the ongoing nature of the storm had a bearing .on what reasonable conduct the hotel should have done in the exercise of ordinary care, that is not before us now. Carter was at the hotel as a business invitee and -thus furthered the hotel’s business interest, and he furthered his own interest because he needed shelter during the storm of the night before.
Under these facts, which we must construe as true on a summary judgment motion, there clearly remain questions of fact about whether Carter or the hotel breached their duty of ordinary care: Carter for his own safety, and the hotel for the safety of its paying guests., And, even if Carter were negligent,, under comparative fault, he has the right to determine if there were any negligence on- the part of the hotel that contributed to his injuries, and then to have a jury apportion fault. That proof is not before us because the trial court granted summary judgment against Carter.
Finally, there are those who would say that the rule in Manis should continue to be the law because snow and ice, or other natural hazards, are different from indoor hazards, and thus should be accorded a separate category or special status. But it has always been the law that a landowner’s duty of reasonable care includes keeping the premises in a reasonably safe condition. If a person owns or occupies land, there are attendant responsibilities that come with that possession, which the possessor is in the best position to address. This is especially the ease where the landowner operates a business and entices customers to the land where they encounter a dangerous hazard.
And when all that is actionable is unreasonable conduct, the land possessor who acts reasonably under the circumstances has no fault. Indeed, there is nothing that makes snow and ice or other natural, outdoor hazards any more dangerous than some man-made outdoor or indoor hazards. And if the landowner is negligent at the same time as the plaintiff, why should all the burden be placed on the party that was injured? The answer, at least since the adoption of comparative fault, is that it should not. The loss should be shared according to the parties’ respective share of the fault.
It is true that-rio one controls the weather; but neither is anyone reasonably- expected to do so. A landowner is held only to reasonable conduct. The gravamen of a tort claim, has always been that harm has come to a plaintiff because of the unrea*300sonable conduct of the tortfeasor. Such conduct need only be the conduct that the ordinary person would not do under the same circumstances, in order to be tor-tious. And the plaintiff must likewise act in a reasonable manner for his own safety. Trial courts and juries have been ably applying this concept since torts became actionable. There is no valid reason to believe that they cannot do so when bad weather or any other natural hazard is involved.
We have spun our wheels long enough trying to drive open-and-obvious hazard cases the wrong way down a rocky road built on contributory negligence concepts when all the rest of tort law runs smoothly on , comparative-fault principles. It is time to clearly say that all torts, as the statute requires, are subject to a comparative fault analysis.
III. Conclusion
For the forgoing reasons, the Court of Appeals is reversed, and this case is remanded to the trial court for proceedings consistent with this opinion.
All sitting. Minton, C.J.; Barber and Keller, JJ., concur. Venters, J., dissents by separate opinion in which Abramson and Cunningham, JJ., join,

. The deposition in which this word appears spells it phonetically as "porticoshare.”


. The fact that the Court did not apply Hilen to Corbin Motor Lodge may have been instrumental in the passage of KRS 411.182, which establishes comparative fault by statute, in 1988, the next session of the General Assembly. Certainly, one is invited to so speculate given that the General Assembly had considered comparative fault in most sessions since 1968 and failed to pass a statute requiring it before and after Hilen until 1988. Hilen v. Hays, 673 S.W.2d 713, 717 (Ky. 1984).


. Such decisions include: Benningfield ex rel. Benningfield v. Zinsmeister, 367 S.W,3d 561, 566 (Ky. 2012) (“While some may believe this is a bad rule or poor policy, it is the prerogative of the General Assembly to set public policy. By enacting the statute, the legislature has proclaimed the public policy of this state, and this Court is bound to interpret the statute to effectuate that policy.” (citation omitted)),1 Commonwealth ex rel. Cowan v. Wilkinson, 828 S.W.2d 610, 614 (Ky. 1992), overruled on other grounds by Commonwealth ex rel. Conway v. Thompson, 300 S.W.3d 152 (Ky. 2009) (“The establishment of public policy is granted to the legislature alone. It is beyond the power of a court to vitiate an act of the legislature on the grounds that public policy promulgated therein is contrary to what the court considers to be in the public interest. It is the prerogative of the legislature to declare that acts constitute a violation of public policy.”); Peak v. Akins, 237 Ky. 711, 36 S,W.2d 351, 352-53 (1931) (“There is no higher authority than the Legislature when acting within the limits of the state and federal Constitutions in determining the public policy of a state. That being true, an act of the Legislature declaring the public policy ón a certain question cannot in the nature of things be contrary 'to public policy. ”).